Title: To James Madison from James Lovell, 5 May 1809
From: Lovell, James
To: Madison, James


Sir
Boston May 5th: 1809
As the fiercest Tyrant and the mildest philosopher possess equally the power of self-examination, so the whole human race may be allowed to search after the source of Life & of Morals.
Such search, conducted by Reason, and proceeding downwards from the branching-ends of both those Trees, will assuredly find only the single common tap-root to be Self-Love.
As no President of these United States has ever yet seen my name enlisted in a public address or petition, so no One of them has been without some private written testimony of my individual Respect for himself as well as for his Station.
Self-love, I think, naturally guards us against admitting Ingratitude as an inmate: And, the present address to you is, Sir, not so much to shield myself from being suspected of that vice, as to exhibit my own Self-Pride.

In my inferior executive-place of Naval-Officer, an unpleasant-contingency thrust me into a double capacity from Janry. 17th. to the last of February. In that Period, I had experience of a Distrust-in-my-character manifested by the Secretary of the Treasury, through the “Superintendant” of the collection of the revenue; and by the Secretary of War, through the “Successor” of Collector-Lincoln.
Acting now in my single Commission, with Confidence during your “Pleasure,” and knowing the harmonic Genius of Eustis and the correct Reputation of Duvall, I shall “wait the great teacher—Death,” who will place the latter limit to my actions; and I shall also commit the remaining part of the line of my Character to Time who fixed the former.
Commentators ought to take the whole into their Estimates-for-judging me after I have subscribed myself Sir Your known Friend and obedient Substitute as
James Lovell Naval Officer
